Title: To James Madison from James Monroe, 1 August 1803
From: Monroe, James
To: Madison, James


Dear Sir
London Augt. 1. 1803.
I have seen Ld. Hawkesbury & expect to be presented to the King soon. I shall mention in my next publick letter what passed, which was not material, otherwise than as it alluded to the state in wh. I found the negotiation when I arrived at Paris, & the late treaty formed with G. B. for admitting her into the mississippi by Mr. King as I understand is the case of which I had heard nothing & of course could say nothing. The enclosed letter from Mr. Talleyrand to Mr. Livingston connected with the letter of the latter to me at Havre, shews how that affr. stood on my arrival. I did not obtain a copy of that letter till just as I left Paris, altho I was entitled to a copy of what had passed after my appointment and wished one as soon as we had leasure after the business was concluded. I shall write you soon more fully on this subject, for the business of taking a house moving &ca with publick duties have occupied me closely since I arrived here. I am very sincerely yr. friend & servt.
Jas. Monroe
 

   
   RC (DLC: Rives Collection, Madison Papers).



   
   Enclosure not found, but it was doubtless a copy of Talleyrand to Livingston, 22 Mar. 1803 (see Livingston to JM, 24 Mar. 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:448 n. 3]).



   
   For Livingston’s 10 Apr. 1803 letter to Monroe, see Monroe to JM, 14 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:610–15 and n. 2).


